DETAILED ACTION
Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on 5/13/2021  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
2.    Claims 1-13 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim  ,which include, a polarization fundus camera for effectively suppressing internal reflection having an illumination unit and a diffusion lens diffusing fight introduced from the illumination unit and predetermined emission angle; a mirror reflecting light introduced from the illumination ; a short-range eyepiece lens reducing an image of the fundus enlarged by the objective lens and a linear polarization filter through which only the P polarized light passes and a narrowband optical filter having a band of 12 nm or less for the light passing through the linear polarization filter and filtering the light emitted from the polarization beam splitter and the linear polarization filter includes each of a first linear polarization filter provided between the illumination unit and the polarization beam splitter, and a second linear polarization filter provided between the polarization beam splitter and the short-range eyepiece lens.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Itoh et al (7,798,642 B2) discloses a fundus camera (refer to figure 1) objective lens (1),mirror 6,, diffusion plate 11, light source 9 (column 3, lines 35-65) and Alasaarela et al (2015/0002817 Al) discloses examination instrument having light source (100), a beam splitter (102), eye (122) and camera unit (106) (paragraph 0041, paragraph 0032-0034) and Fletcher et al (2016/0296112 Al) discloses retinal cellscope using diffuser (32), eye 18, a light source (28), a beam splitter (26) and a polarizer 34. All of the reference alone or in a combination failed to disclose a polarization fundus camera for effectively suppressing internal reflection and a short-range eyepiece lens reducing an image of the fundus enlarged by the objective lens and a linear polarization filter through which only the P polarized light passes and a narrowband optical filter having a band of 12 nm or less for the light passing through the linear polarization filter and filtering the light emitted from the polarization beam splitter; and an imaging device acquiring an image by converting the light passing through the narrowband optical filter into an electric signal and the linear polarization filter includes each of a first linear polarization filter provided between the illumination unit and the polarization beam splitter and a second linear polarization filter provided between the polarization beam splitter and the short-range eyepiece lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.